DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lin Li on 06/04/2021.

The application has been amended as follows: 
Claim 19 (Currently Amended) An electrical connector assembly comprising: a first electrical connector, comprising: a plurality of electrical conductors comprising respective mounting ends and mating ends opposite the mounting ends, and a housing supporting the plurality of electrical conductors and comprising a housing body comprising a receptacle configured to receive the complementary electrical connector, wherein the housing body comprises a first outer perimeter bounding the receptacle, and wherein the mating ends are disposed within the receptacle, and a shroud extending from the housing body at the first outer perimeter, the shroud comprising [[a]]the first outer perimeter, a second outer perimeter being outboard with respect to the first outer perimeter, first and second opposite surfaces extending between the first and second outer perimeters, and at least one heat dissipation so as to be outside the first outer perimeter bounding the receptacle; and a second electrical connector comprising; mating ends configured to mate with respective ones of the mating ends of the plurality of electrical conductors of the first electrical connector, and an outer perimeter enclosing the second electrical connector, wherein at least a portion of the at least one heat dissipation hole is outside the outer perimeter of the second electrical connector when the first and second electrical connectors are mated.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to teach, provide or suggest a housing supporting the plurality of electrical conductors and comprising; a housing body comprising a receptacle configured to receive the complementary electrical connector, wherein the housing body comprises a first outer perimeter bounding the receptacle, and wherein the mating ends are disposed within the receptacle, and a shroud extending from the housing body at the first outer perimeter, the shroud comprising; a second outer perimeter, the second outer perimeter being outboard with respect to the first outer perimeter combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 13, the prior art of record fails to teach, provide or suggest directing air through at least one heat dissipation hole that extends through the shroud at a location outboard of the housing body, wherein the directing air through the at least one heat dissipation hole causes at least a portion of the directed air to flow along a path that includes the at least one heat dissipation hole, an outer surface of the housing body adjacent a first side of the at least one heat dissipation hole, and an outer surface of a housing of the second electrical connector adjacent a second side of the at least one heat dissipation hole combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 20, the prior art of record fails to teach, provide or suggest a housing supporting the plurality of electrical conductors and comprising a housing body comprising a receptacle configured to receive the complementary electrical connector, wherein the housing body comprises a first outer perimeter bounding the receptacle, and wherein the mating ends are disposed within the receptacle, and a shroud extending from the housing body at the first outer perimeter, the shroud comprising the first outer perimeter, a second outer perimeter being outboard with respect to the first outer perimeter, at least one heat dissipation hole extending through the first and second surfaces so as to be outside the first outer perimeter bounding the receptacle combined with the remaining limitations of the base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E HARCUM/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831